The petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit and motion *930to use the record in Barenblatt v. United States, No. 742, October Term, 1956 [354 U. S. 930], are granted. Mr. Justice Burton took no part in the consideration or decision of this application and motion.
Edward J. Ennis, Osmond K. Fraenkel, Barent Ten Eyck and David Scribner for petitioner.
Solicitor General Rankin, Assistant Attorney General Tompkins, Philip R. Monahan and Doris H. Spangenburg for the United States.